Exhibit LOGITECH INTERNATIONAL S.A. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENTS OF OPERATIONS The following unaudited pro forma condensed combined statements of operations are based on the historical financial statements of Logitech International S.A. (“Logitech”) and LifeSize Communications, Inc. (“LifeSize”) after giving effect to Logitech’s acquisition of LifeSize on December 11, 2009 as described in Note 2 of these unaudited pro forma condensed combined statements of operations and the assumptions and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. A consolidated balance sheet combining the financial position of Logitech and LifeSize as of December 31, 2009 has been included in Logitech’s quarterly report on Form 10-Q for the quarter ended December 31, 2009. The unaudited pro forma condensed combined statements of operations for the nine months ended December 31, 2009 and the year ended March 31, 2009 are presented as if the LifeSize acquisition had occurred on March 31, 2008 and was carried forward through each of the aforementioned periods.Due to differing fiscal year ends for Logitech and LifeSize, the unaudited pro forma condensed combined statements of operations for the nine month period combine the historical results of Logitech for the nine months ended December 31, 2009 and the historical results of LifeSize for the nine months ended September 30, 2009.
